DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring unit”, “data generating unit”, “designating unit”, “image generating unit”, “control unit”, and “imaging optical system” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. (U.S. Pub. No. 2017/0238798) in view of Satake et al. (U.S. Pub. No. 2015/0374228).
As to claims 1 and 11, Isogai et al. teaches an image processing apparatus/method (i.e., “optical coherence tomography device”, Abstract) comprising:
an acquiring unit configured to acquire/acquiring a plurality of pieces of tomographic data indicating tomographic information at substantially the same position of a subject to be inspected (i.e., “control unit 70 acquires A-scan data (an example of one-dimensional OCT data) based on a signal output from the detector 120 in a cycle of 300 kilohertz or more. In the present embodiment, A-scan data of one cycle is information regarding a tissue in a depth direction (optical axis direction) at one point on the fundus”, Paragraph [0051]);
a data generating unit (i.e., “control unit 70”, Paragraph [0084]) configured to generate/generating motion contrast data using the plurality of pieces of tomographic data (i.e., Paragraph [0059]; and “The three-dimensional motion contrast data is acquired by performing a plurality of raster scanning operations at different timings on a region where the fundus is located”, Paragraph [0084]);
a designating unit used to designate/designating a range in a depth direction in generating a motion contrast image (See for example, Paragraph [0071]; and “The control unit 70 processes complex OCT signals which are obtained at different timings of raster scanning at the same position (that is, the same xy coordinate), so as to obtain a profile in the depth direction at the xy coordinate”, Paragraph [0084]);
an image generating unit configured to generate/generating the motion contrast image based on data in the range of the motion contrast data (i.e., “The control unit 70 may sequentially generate motion contrast images on the basis of three-dimensional motion contrast data, and may sequentially display the motion contrast images on the monitor 75”, Paragraph [0086]); and
a control unit (i.e., “control unit 70”, Paragraph [0064]) configured to display/displaying, on a display unit, the motion contrast image, and an imaging region from which a still image is to be captured on the motion contrast image (See for example, FIG. 5, Paragraph [0064]), wherein the designating unit is also used to change the displayed imaging region/the displayed imaging region is changeable (i.e., “section for acquiring a tomographic image”, Paragraph [0064]).
However, while Isogai et al. does not explicitly disclose wherein a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image is smaller than a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a still image, Isogai et al. does teach that a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image (i.e., Paragraph [0056]; and “a moving image based on a motion contrast image which is a graphics obtained by visualizing the three-dimensional motion contrast data may be displayed on the monitor 75”, Paragraph [0083]) can have smaller values (See for example, “in relationships with necessary smoothness of a moving image, measurement accuracy, analysis accuracy, and the like as results of the above-described various processes, a frame rate, a resolution of an image (that is, the number of points in each direction), or both thereof are expected to require values greater than the exemplified values or to satisfactorily have smaller values. Thus, the exemplified values may be changed as appropriate in relationships with necessary measurement accuracy and analysis accuracy”, Paragraph [0169]).
Satake et al. teaches a case where a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image is smaller than a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a still image (See for example, data used to display the moving image being less that data used to generate a still image by displaying/updating moving image when data for scanning line is acquired, and still image uses at least two acquisition signals from same part, see for example, Paragraphs [0153]-[0158]; and “in order to acquire motion contrast data, more favorable OCT image data or three-dimensional OCT image data may be acquired by using two or more acquired OCT signals which are temporally different from each other at the same position. For example, since two or more OCT signals are acquired in relation to the same part, composite processes (for example, an integration process, an adding process, and the like) are performed on the OCT signals. For example, in a case where the adding process is performed, the control unit 70 performs an adding position on a plurality of OCT signals acquired at a plurality of positions on the subject’s eye, and acquires image data having undergone the adding process at the plurality of positions on the subject’s eye”, Paragraph [0179]).
Isogai et al. and Satake et al. are combinable because they are from the field of digital image processing for OCT optical systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Isogai et al. by incorporating the data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image is smaller than a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a still image.
The suggestion/motivation for doing so would have been to generate more favorable motion contrast image data while reducing the resolution of the displayed moving image.
Therefore, it would have been obvious to combine Satake et al. with Isogai et al. to obtain the invention as specified in claims 1 and 11.

As to claim 2, Isogai et al. does not explicitly disclose wherein a data amount of the plurality of pieces of tomographic data acquired by the acquiring unit to generate the motion contrast data in the case where the moving image is to be generated is smaller than a data amount of the plurality of pieces of tomographic data acquired to generate the motion contrast data when the still image is to be generated.
Satake et al. teaches data amount of the plurality of pieces of tomographic data acquired by the acquiring unit to generate the motion contrast data in the case where the moving image is to be generated is smaller than a data amount of the plurality of pieces of tomographic data acquired to generate the motion contrast data when the still image is to be generated (See for example, data used to display the moving image being less that data used to generate a still image, see for example, Paragraphs [0153]-[0158]; and “in order to acquire motion contrast data, more favorable OCT image data or three-dimensional OCT image data may be acquired by using two or more acquired OCT signals which are temporally different from each other at the same position. For example, since two or more OCT signals are acquired in relation to the same part, composite processes (for example, an integration process, an adding process, and the like) are performed on the OCT signals. For example, in a case where the adding process is performed, the control unit 70 performs an adding position on a plurality of OCT signals acquired at a plurality of positions on the subject’s eye, and acquires image data having undergone the adding process at the plurality of positions on the subject’s eye”, Paragraph [0179]).
Therefore, in view of Satake et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isogai et al. by incorporating the data amount of the plurality of pieces of tomographic data acquired by the acquiring unit to generate the motion contrast data in the case where the moving image is to be generated is smaller than a data amount of the plurality of pieces of tomographic data acquired to generate the motion contrast data when the still image is to be generated, in order to generate more favorable motion contrast image data while reducing the resolution of the displayed moving image.

As to claim 4, Isogai et al. teaches wherein the image generating unit is configured to use, as the plurality of pieces of tomographic data to be processed to generate the motion contrast data when the moving image is to be generated, a part of the plurality of pieces of tomographic data acquired by the acquiring unit to generate the motion contrast data (i.e., Paragraphs [0083] and [0084]).

As to claim 6, Isogai et al. teaches wherein the image generating unit is configured to use, when the moving image is to be generated, data obtained by decimating the plurality of pieces of tomographic data acquired by the acquiring unit, to generate the motion contrast data (i.e., Paragraph [0169]).

As to claim 10, Isogai et al. teaches an ophthalmic imaging apparatus (i.e., “optical coherence tomography device”, Abstract) comprising:
an imaging optical system (i.e., “OCT optical system 100”, Paragraph [0026]) configured to image substantially the same position of a subject to be inspected a plurality of times with use of measurement light to acquire a plurality of pieces of tomographic information at substantially the same position (i.e., “the control unit 70 controls the optical scanner 108 so that raster scanning with measurement light is repeatedly performed on the fundus. OCT data of the subject’s eye is acquired on the basis of a signal which is output from the detector 120 as a result of the raster scanning”, Paragraph [0043]; and Paragraphs [0051] and [0053]);
an acquiring unit configured to acquire a plurality of pieces of tomographic data indicating the plurality of pieces of tomographic information (i.e., “control unit 70 acquires A-scan data (an example of one-dimensional OCT data) based on a signal output from the detector 120 in a cycle of 300 kilohertz or more. In the present embodiment, A-scan data of one cycle is information regarding a tissue in a depth direction (optical axis direction) at one point on the fundus”, Paragraph [0051]); and
a data generating unit (i.e., “control unit 70”, Paragraph [0084]) configured to generate motion contrast data using the plurality of pieces of tomographic data (i.e., Paragraph [0059]; and “The three-dimensional motion contrast data is acquired by performing a plurality of raster scanning operations at different timings on a region where the fundus is located”, Paragraph [0084]),
However, while Isogai et al. does not explicitly disclose wherein a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image is smaller than a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a still image, Isogai et al. does teach that a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image (i.e., Paragraph [0056]; and “a moving image based on a motion contrast image which is a graphics obtained by visualizing the three-dimensional motion contrast data may be displayed on the monitor 75”, Paragraph [0083]) can have smaller values (See for example, “in relationships with necessary smoothness of a moving image, measurement accuracy, analysis accuracy, and the like as results of the above-described various processes, a frame rate, a resolution of an image (that is, the number of points in each direction), or both thereof are expected to require values greater than the exemplified values or to satisfactorily have smaller values. Thus, the exemplified values may be changed as appropriate in relationships with necessary measurement accuracy and analysis accuracy”, Paragraph [0169]).
Satake et al. teaches a case where a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image is smaller than a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a still image (See for example, data used to display the moving image being less that data used to generate a still image, see for example, Paragraphs [0153]-[0158]; and “in order to acquire motion contrast data, more favorable OCT image data or three-dimensional OCT image data may be acquired by using two or more acquired OCT signals which are temporally different from each other at the same position. For example, since two or more OCT signals are acquired in relation to the same part, composite processes (for example, an integration process, an adding process, and the like) are performed on the OCT signals. For example, in a case where the adding process is performed, the control unit 70 performs an adding position on a plurality of OCT signals acquired at a plurality of positions on the subject’s eye, and acquires image data having undergone the adding process at the plurality of positions on the subject’s eye”, Paragraph [0179]).
Therefore, in view of Satake et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isogai et al. by incorporating the data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a moving image is smaller than a data amount of a plurality of pieces of tomographic data used in generating the motion contrast data when the motion contrast image is to be generated as a still image, in order to generate more favorable motion contrast image data while reducing the resolution of the displayed moving image.

As to claim 12, Isogai et al. in view of Satake et al. teaches the steps of the image processing method of claim 11.
Isogai et al., however, does not explicitly disclose a non-transitory computer-readable medium having stored thereon a program for causing, when being executed by a computer, the computer to execute each step.
Satake et al. teaches a non-transitory computer-readable medium having stored thereon a program for causing, when being executed by a computer, the computer to execute an image processing method (See for example, Paragraph [0120]).
Therefore, in view of Satake et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isogai et al. by incorporating the non-transitory computer-readable medium having stored thereon a program for causing, when being executed by a computer, the computer to execute each step, in order to carry out the image processing method within a conventional computer in a convention manner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. in view of Satake et al. as applied to claim 1 above, and further in view of Blatter et al. (U.S. Pub. No. 2015/0092195).  The teachings of Isogai et al. and Satake et al. have been discussed above.
As to claim 8, Isogai et al. and Satake et al. do not explicitly disclose wherein the image generating unit is configured to generate, when the moving image is to be generated, a motion contrast image obtained by averaging a plurality of the motion contrast images as one motion contrast image of the moving image.
Blatter et al. teaches an image generating unit (i.e., “processor (108)”, Paragraph [0019]) that is configured to generate, when the moving image is to be generated, a motion contrast image obtained by averaging a plurality of the motion contrast images as one motion contrast image of the moving image (See for example, “Once the motion contrast information is generated for each channel, the data between the two channels are coregistered (step 705) and the values are averaged for the two channels (step 706) to generate a single motion contrast data set (step 707)”, Paragraph [0041]).
Isogai et al., Satake et al. and Blatter et al. are combinable because they are from the field of digital image processing for OCT systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Isogai et al. and Satake et al. by incorporating the image generating unit is configured to generate, when the moving image is to be generated, a motion contrast image obtained by averaging a plurality of the motion contrast images as one motion contrast image of the moving image.
The suggestion/motivation for doing so would have been to better visualize motion contrast of OCT angiography.
Therefore, it would have been obvious to combine Blatter et al. with Isogai et al. and Satake et al. to obtain the invention as specified in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al. in view of Satake et al. and Blatter et al. as applied to claim 8 above, and further in view of Yamashita (U.S. Pub. No. 2017/0065170).  The teachings of Isogai et al., Satake et al. and Blatter et al. have been discussed above.
As to claim 9, Isogai et al., Satake et al. and Blatter et al. do not explicitly disclose wherein a data amount of a plurality of pieces of tomographic data used to generate the motion contrast data when the motion contrast image is to be generated as a preview image is smaller than the data amount of the plurality of pieces of tomographic data used to generate the motion contrast data when the motion contrast image is to be generated as the moving image.
Yamashita teaches a data amount of a plurality of pieces of tomographic data used to generate the motion contrast data when the motion contrast image is to be generated as a preview image (See for example, “thumbnail 1600 of the examination … Although the examination image 1602 in FIG. 11B is a thumbnail of a tomographic image, a motion-contrast tomographic image may be displayed instead of the thumbnail of the tomographic image”, Paragraphs [0134]-[0137]) is smaller than the data amount of the plurality of pieces of tomographic data used to generate the motion contrast data when the motion contrast image is to be generated as the moving image (i.e., thumbnail image being smaller that three-dimensional motion contrast image being displayed, Paragraph [0107]).
Isogai et al., Satake et al., Blatter et al. and Yamashita are combinable because they are from the field of digital image processing for OCT systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Isogai et al., Satake et al. and Blatter et al. by incorporating the data amount of a plurality of pieces of tomographic data used to generate the motion contrast data when the motion contrast image is to be generated as a preview image is smaller than the data amount of the plurality of pieces of tomographic data used to generate the motion contrast data when the motion contrast image is to be generated as the moving image.
The suggestion/motivation for doing so would have been to better visualize examination reports and/or results.
Therefore, it would have been obvious to combine Yamashita with Isogai et al., Satake et al. and Blatter et al. to obtain the invention as specified in claim 9.

Allowable Subject Matter
Claims 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664